Name: Commission Implementing Decision (EU) 2015/1009 of 24 June 2015 amending Annex I to Decisions 92/260/EEC and 93/195/EEC as regards the entries for Israel, Libya and Syria, Annex II to Decision 93/196/EEC as regards the entry for Israel, Annex I to Decision 93/197/EEC as regards the entries for Israel and Syria and Annex I to Decision 2004/211/EC as regards the entries for Brazil, Israel, Libya and Syria (notified under document C(2015) 4183) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  trade;  health;  Africa;  America;  means of agricultural production;  agricultural activity;  tariff policy
 Date Published: 2015-06-26

 26.6.2015 EN Official Journal of the European Union L 161/22 COMMISSION IMPLEMENTING DECISION (EU) 2015/1009 of 24 June 2015 amending Annex I to Decisions 92/260/EEC and 93/195/EEC as regards the entries for Israel, Libya and Syria, Annex II to Decision 93/196/EEC as regards the entry for Israel, Annex I to Decision 93/197/EEC as regards the entries for Israel and Syria and Annex I to Decision 2004/211/EC as regards the entries for Brazil, Israel, Libya and Syria (notified under document C(2015) 4183) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), Articles 15(a) and 16 and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) The particular situation in Libya and in Syria and the lack of disease reporting to the World Organisation for Animal Health (OIE) does not allow those third countries to provide the necessary assurances regarding compliance or equivalence with the relevant animal health conditions applicable to imports of equidae into the Union as referred to in Directive 2009/156/EC. It is therefore necessary to delete the entries for Libya and Syria from the lists of third countries set out in Annex I to Commission Decisions 92/260/EEC (3) and 93/195/EEC (4), and to delete the entry for Syria from the list of third countries set out in Annex I to Commission Decision 93/197/EEC (5). (2) Israel is also included in the lists of third countries set out in Annex I to Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC and in the list of countries set out in footnote 3 of Annex II to Commission Decision 93/196/EEC (6). For the sake of market transparency and in accordance with international law it should be clarified that in the case of Israel the territorial coverage of the veterinary certificates is limited to the territory of the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (3) Since the amendment to the entry for Israel in the respective Annex I to Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC, and in Annex II to Decision 93/196/EEC does not constitute a regionalisation, the amended geographical denomination for Israel should be explained in a new footnote to be added to the respective lists of third countries in the Annexes to those Decisions. (4) Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC should therefore be amended accordingly. (5) Directive 2009/156/EC provides that imports of equidae into the Union are only authorised from third countries, or parts of the territory of third countries where regionalisation is applied, which have been free from glanders for a period of six months. (6) The list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, is set out in Annex I to Commission Decision 2004/211/EC (7). (7) Brazil is currently included in that list of third countries. As glanders occurs in parts of the territory of Brazil, imports of equidae, and of their semen, ova and embryos, are only authorised from region BR-1 of the territory of that third country, as described in column 4 of Annex I to Decision 2004/211/EC. The States of Rio Grande do Sul, Santa Catarina, Mato Grosso do Sul, GoiÃ ¡s, Distrito Federal, Rio de Janeiro are currently included in region BR-1 of Brazil. (8) By letter of 20 November 2014, Brazil notified the Commission of the confirmation of a case of glanders in the State of GoiÃ ¡s. As a consequence, Brazil ceased issuing animal health certificates in accordance with Directive 2009/156/EC for the entire group of federal states included in region BR-1. (9) On 21 April 2015, Brazil informed the Commission of the measures taken to prevent the introduction of glanders into the areas of that third country eligible for listing in Annex I to Decision 2004/211/EC and provided a list of federal states where that disease is not present. It also confirmed that the State of Rio de Janeiro has remained free of glanders since the last case was reported on 16 July 2012. (10) Since the States of GoiÃ ¡s and, according to the list of glanders-free States submitted by Brazil, Santa Catarina are no longer free of glanders, and Brazil has provided guarantees as regards the absence of that disease in the other federal states, of which some are currently included in region BR-1, the entry for that region in Annex I to Decision 2004/211/EC should be amended in order to delete the States of GoiÃ ¡s and Santa Catarina from the current list and to reinstate the State of ParanÃ ¡. (11) The equestrian events of the Olympic Games from 5 to 21 August 2016 and Paralympics from 7 to 21 September 2016, as well as the 2015 pre-Olympic test event from 7 to 9 August 2015 will take place at the Deodoro Equestrian Centre in Rio de Janeiro, which is managed as a separate equine disease-free zone within the State of Rio de Janeiro. (12) Therefore, a separate region BR-2 should be added temporarily to the entry for Brazil in Annex I to Decision 2004/211/EC, comprising the Deodoro Equestrian Centre in Rio de Janeiro in the State of Rio de Janeiro and the connecting road to the GaleÃ £o International Airport. (13) For the reason explained in recitals No 2 and No 3, the entry for Israel in Annex I to Decision 2004/211/EC should be amended and explained in a new footnote. (14) In addition, Decision 2004/211/EC provides that Member States are only to authorise the importation of equidae which meet the animal health requirements laid down in the corresponding model certificates provided for in Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC in respect of the relevant category of equidae, the type of importation and the sanitary group indicated in Annex I to Decision 2004/211/EC to which the third country or part of the territory of the third country of export has been assigned. Therefore the changes made to those Decisions in relation to Libya and Syria must be reflected accordingly in Annex I to Decision 2004/211/EC. (15) Unlike in other cases where the importation of equidae is suspended for disease reasons by way of deleting the crosses in columns 6 to 14 of the table in Annex I to 2004/211/EC, the deletion of Libya and Syria from that list of third countries or parts thereof is necessary because this list is used as a reference list for imports into the Union of other commodities, such as certain animal by-products in accordance with Commission Regulation (EU) No 142/2011 (8) and dogs, cats and ferrets in accordance with Commission Implementing Decision 2013/519/EU (9). (16) Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC and 2004/211/EC should therefore be amended accordingly. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 92/260/EEC is amended in accordance with Annex I to this Decision. Article 2 Annex I to Decision 93/195/EEC is amended in accordance with Annex II to this Decision. Article 3 Annex II to Decision 93/196/EEC is amended in accordance with Annex III to this Decision. Article 4 Annex I to Decision 93/197/EEC is amended in accordance with Annex IV to this Decision. Article 5 Annex I to Decision 2004/211/EC is amended in accordance with Annex V to this Decision. Article 6 This Decision is addressed to the Member States. Done at Brussels, 24 June 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (4) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (5) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (OJ L 86, 6.4.1993, p. 16). (6) Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of equidae for slaughter (OJ L 86, 6.4.1993, p. 7). (7) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (8) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (9) Commission Implementing Decision 2013/519/EU of 21 October 2013 laying down the list of territories and third countries authorised for imports of dogs, cats and ferrets and the model health certificate for such imports (OJ L 281, 23.10.2013, p. 20). ANNEX I Annex I to Decision 92/260/EEC is amended as follows: (1) The entry for Sanitary Group E is replaced by the following: Sanitary Group E (1) United Arab Emirates (AE), Bahrain (BH), Algeria (DZ), Israel (4) (IL), Jordan (JO), Kuwait (KW), Lebanon (LB), Morocco (MA), Oman (OM), Qatar (QA), Saudi Arabia (3) (SA), Tunisia (TN), Turkey (3) (TR). (2) The following footnote is added: (4) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. ANNEX II Annex I to Decision 93/195/EEC is amended as follows: (1) The entry for Sanitary Group E is replaced by the following: Sanitary Group E (1) United Arab Emirates (AE), Bahrain (BH), Algeria (DZ), Israel (4) (IL), Jordan (JO), Kuwait (KW), Lebanon (LB), Morocco (MA), Oman (OM), Qatar (QA), Saudi Arabia (3) (SA), Tunisia (TN), Turkey (3) (TR). (2) The following footnote is added: (4) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. ANNEX III In Annex II to Decision 93/196/EEC, the footnotes are amended as follows: (1) In footnote (3), the text relating to Group E is replaced by the following: Group E Algeria (DZ), Israel (10) (IL), Morocco (MA), Tunisia (TN). (2) The following footnote is added: (10) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. ANNEX IV Annex I to Decision 93/197/EEC is amended as follows: (1) The entry for Sanitary Group E is replaced by the following: Sanitary Group E (1) United Arab Emirates (3) (AE), Bahrain (3) (BH), Algeria (DZ), Israel (4) (IL), Jordan (3) (JO), Kuwait (3) (KW), Lebanon (3) (LB), Morocco (MA), Mauritius (3) (MU), Oman (3) (OM), Qatar (3) (QA), Saudi Arabia (2) (3) (SA), Tunisia (TN), Turkey (2) (3) (TR). (2) The following footnote is added: (4) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. ANNEX V Annex I to Decision 2004/211/EC is amended as follows: (1) The entry for Brazil is replaced by the following: BR Brazil BR-0 Whole country D          BR-1 The States of: Rio Grande do Sul, ParanÃ ¡, Mato Grosso do Sul, Distrito Federal and Rio de Janeiro except the region BR-2 until 31 October 2016 D X X X       BR-2 The Centro Olimpico de Hipismo at Brazilian Army Horseback Riding School of Vila Militar in Deodoro Rio de Janeiro in the State of Rio de Janeiro and the connecting road to the GaleÃ £o International Airport D X X X       Valid until 31 October 2016 (2) The entry for Israel is amended as follows: (a) the row for Israel is replaced by the following: IL Israel (2) IL-0 Whole country E X X X X X X X X X (b) the following footnote (2) is inserted after the table setting out the list of third countries and between footnote (1) and the heading Note: (2) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank.. (3) The entry for Libya is deleted. (4) The entry for Syria is deleted.